  Case 1:19-cr-02039-SMJ            ECF No. 95       filed 05/12/21      PageID.314 Page 1 of 1

      United States District Court, Eastern District of Washington
                              Magistrate Judge Mary K. Dimke
                                          Yakima

 USA v. MORRIS BRUCE                                  Case No. 1:19-CR-2039-SMJ-1
 JACKSON

                                       Video Conference
                       The Defendant agreed to appear via video conference.

 Revocation of Pretrial Release Hearing:                                                     05/12/2021

 ☒ Pam Howard, Courtroom Deputy [Y]                  ☒ Richard Burson, US Atty (video)
                                                     ☒ Kenneth Therrien (video) and Elijah
                                                       Marchbanks (tele), Defense Attys
 ☒ Linda Leavitt, US Probation / Pretrial            ☒ Interpreter NOT REQUIRED
   Services (video) and Mark Okano, USPO
   from WDWA (tele)
 ☒ Defendant present ☒ in custody USM                ☐ Defendant not present / failed to appear
   appearing by video from Kittitas County Jail

 ☒ Defendant continued detained                       ☐ Conditions of Release imposed
                                                      ☐ AO 199C Advice of Penalties/Sanctions

                                             REMARKS
          Defense advised Defendant wishes to admit violations #1, 2, 4, and 5. Court colloquy with
Defendant, who admits to violations #1, 2, 4 and 5. The Court finds the Defendant’s admissions to be
knowing, voluntary and intelligent. The Court had previously dismissed Violation #3 as duplicative.
          USA does not oppose Defendant’s release to treatment, if arranged.
          Defense is working on finding Defendant in-patient treatment but does not have anything in place
at this time.


The Court ordered:
            1. USA’s Motion for Detention is granted; subject to right to return before the Court should
               circumstances change.
            2. The Court finds that there is sufficient evidence to believe that a violation has been
               committed and there are no combination of conditions to assure the Defendant’s
               appearance as required or conditions to ensure that defendant is not a danger to the
               community.
            3. The Court ordered that Defendant’s release previously ordered by this Court shall be
               revoked.
            4. Defendant shall be detained by the U.S. Marshal until further order of the Court.




Digital Recording/Y-102               Time: 2:11 p.m. – 2:27 p.m.                                 Page 1
